UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1168



DAVID B. CARR,

                                            Plaintiff - Appellant,
          versus


BLUE CROSS AND BLUE SHIELD OF SOUTH CAROLINA,

                                               Defendant - Appellee,
          and


RICHARD P. HORNE; DICK HORNE INSURANCE AGENCY,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-3155-2-18AJ)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David B. Carr, Appellant Pro Se.     John H. Tiller, HAYNSWORTH,
SINKLER, BOYD, P.A., Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David B. Carr seeks to appeal the district court’s order deny-

ing his motion for reconsideration of the court’s order remanding

Carr’s civil action to the state court. Remand orders are generally

not reviewable on appeal.   See 28 U.S.C. § 1447(d) (1994).   Accord-

ingly, we dismiss the appeal.     We dispense with oral argument,

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2